840 So.2d 376 (2003)
George KUBSKI, M.D., Petitioner,
v.
STATE of Florida, Department of Health, Respondent.
No. 1D02-3462.
District Court of Appeal of Florida, First District.
March 18, 2003.
Lawrence E. Brownstein, West Palm Beach, for Petitioner.
Pamela H. Page, Department of Health, Prosecutorial Services Unit, Tallahassee, for Respondent.
PER CURIAM.
Dr. George Kubski petitions this court for review of nonfinal agency action, contending that the Department of Health exceeded that which was necessary to protect the public interest by suspending his license to practice psychiatry by emergency order. We agree because we find this case to be indistinguishable from Cunningham v. Agency for Health Care Administration, 677 So.2d 61 (Fla. 1st DCA 1996). Under the standard set forth in Cunningham, we approve the Department's order insofar as it prevents Dr. Kubski from prescribing narcotics until his disciplinary proceeding has been completed. However, we quash the order to the extent it exceeds this condition and remand for the Department to enter a more narrowly tailored *377 emergency order. The Department is not, of course, precluded from revoking or suspending Dr. Kubski's license to practice psychiatry in the event it finds sufficient supporting facts.
Accordingly, the petition for review is granted, the order on appeal is quashed in part, and this matter is remanded for further proceedings consistent with this opinion.
BARFIELD, POLSTON, and HAWKES, JJ., concur.